DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 April 2022, with respect to the claim rejections under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive. The claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: previously presented claim rejections have been overcome as noted above. Furthermore and as note to a relevant prior art reference cited in a Foreign Patent Office, DE 112017003999 has been considered by the examiner and even though it is relevant, the same reasons for allowance discussed in the Office Action mailed on 11 March 2022 apply with respect to said DE 112017003999 reference. Note that DE 112017003999 provides no specific disclosure based on the claimed ratio and more importantly, note that applicant has disclosed the claimed ratio is critical by setting a whirl vibration to approximately half when compared to not having an outer peripheral groove. For these reasons, the claimed invention has been determined to be patentable in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745